*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***




                                                         Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-APR-2022
                                                         08:17 AM
                                                         Dkt. 50 OP



           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                              ---o0o---


 ALEXANDER & BALDWIN, LLC, a Hawai‘i limited liability company,
                 Respondent/Plaintiff-Appellee,

                                  vs.

                       NELSON ARMITAGE, SR.,
                  Petitioner/Defendant-Appellant,

                                  and

  WAYNE ARMITAGE; FREDERICK TORRES-PESTANA, also known as RIKI
TORRES-PESTANA; and KINGDOM OF HAWAI‘I, also known as REINSTATED
   LAWFUL HAWAIIAN GOVERNMENT, also known as LAWFUL HAWAIIAN
 GOVERNMENT, also known as REINSTATED HAWAIIAN GOVERNMENT, also
 known as REINSTATED HAWAIIAN NATION, also known as REINSTATED
        HAWAIIAN KINGDOM, an unincorporated association,
               Respondents/Defendants-Appellants,

                                  and

ROBERT ARMITAGE, also known as BOBBY ARMITAGE; JAMES AKAHI, also
 known as AKAHI NUI, also known as MAJESTY AKAHI NUI, also known
   as JAMES AKAHI NUI, also known as ROYAL MAJESTY AKAHI NUI,
Executor/Trustee of the Kingdom of Hawai‘i Nation Ministry Trust;
   and KINGDOM OF HAWAI‘I NATION MINISTRY TRUST, also known as
        KINGDOM OF HAWAI‘I, an unincorporated association,
                Respondents/Defendants-Appellees.
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                           SCWC-XX-XXXXXXX

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1065)

                               APRIL 5, 2022

   RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

              OPINION OF THE COURT BY RECKTENWALD, C.J.

                          I.    INTRODUCTION

          Beginning in 2011, Nelson Armitage (Armitage) and a

group of others that included Robert Armitage, Wayne Armitage,

and Frederick Torres-Pestana (collectively, individual

defendants) entered onto and occupied land belonging to

Alexander & Baldwin, LLC (A&B) in Maui.        They purported to act

on behalf of an organization called the Reinstated Hawaiian

Nation.   A&B sued seeking a writ of ejectment, damages, and

preliminary and permanent injunctions barring them from entering

any property owned by A&B.     In addition to the individual

defendants, A&B also sued the Reinstated Hawaiian Nation by

various names.

          Throughout the proceedings, Armitage, and Henry Noa,

who was not a party, defended the Reinstated Hawaiian Nation as

foreign minister and prime minister, respectively.        In short,

they acted as lawyers would in representing the interests of the

Reinstated Hawaiian Nation.     The circuit court granted summary

judgment to A&B and entered the requested injunction.       The

                                   2
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



defendants appealed, with Armitage and Noa again purporting to

represent the Reinstated Hawaiian Nation.

          The Intermediate Court of Appeals (ICA) dismissed the

appeal as to the Reinstated Hawaiian Nation, reasoning that, as

non-attorneys, Armitage and Noa could not represent its interest

before that court.     However, the ICA addressed Armitage’s appeal

individually and rejected each of his substantive points of

error.   Armitage sought review before this court.      Although he

abandons his substantive points of error, he asserts that if the

ICA was correct that his representation of the Reinstated

Hawaiian Nation was improper and merited dismissal of the

appeal, then, for the same reason, the circuit court’s judgment

must be vacated as to the Reinstated Hawaiian Nation.

          We agree.     In doing so, we reject a rule that would

automatically render a nullity any judgment obtained as a result

of the improper participation of a non-attorney representative,

but nevertheless hold that the judgment against the Reinstated

Hawaiian Nation must be voided.        The public policy behind the

prohibition on the unauthorized practice of law requires us to

vacate the circuit court’s judgment as to the Reinstated

Hawaiian Nation.     However, we do not vacate the judgment against

Armitage or any other defendant.




                                   3
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



                             II.     BACKGROUND

A.   Circuit Court Proceedings

            On November 26, 2013, A&B filed a complaint for

preliminary and permanent injunctions in the circuit court

against Armitage and his codefendants for entering and occupying

land owned by A&B in Maui.         In addition to the individual

defendants, A&B named the Reinstated Hawaiian Nation in its

complaint.1    A&B sought damages and an order of ejectment along

with preliminary and permanent injunctions against Armitage and




      1     The complaint named the Reinstated Hawaiian Nation as “KINGDOM OF
HAWAI’I, also known as REINSTATED LAWFUL HAWAIIAN GOVERNMENT, also known as
LAWFUL HAWAIIAN GOVERNMENT, also known as REINSTATED HAWAIIAN GOVERNMENT,
also known as REINSTATED HAWAIIAN NATION, also known as REINSTATED HAWAIIAN
KINGDOM, an unincorporated association.” The organization filed a motion to
dismiss the complaint, identifying itself as “Reinstated Hawaiian
Government.” However, in its opening brief before the ICA, it identified
itself as the Reinstated Hawaiian Nation, and the ICA addressed it as such.
See Alexander & Baldwin, LLC v. Armitage, 146 Hawai‘i 232, 459 P.3d 791, 2020
WL 1227517, at *1 (App. Mar. 12, 2020). For clarity, we use the same
terminology as the ICA and the opening brief.
            According to the appellants’ opening brief, the Reinstated
Hawaiian Nation was established on March 13, 1999:

            [F]ollowing the failure of the State of Hawaii to
            accomplish the intent of Act 359 (1993), loyalists to Queen
            Lili[ʿ]uokalani and citizens of the Kingdom of Hawaii,
            . . . exercised their “perfect right” . . . to re-instate
            their inherent and LAWFUL Hawaiian Government, which had
            been suspended in an ACT OF WAR, by the ARMED FORCE of the
            UNITED STATES OF AMERICA, on January 17, 1893.
                  Therefore, the Lawful [Reinstated] Hawaiian
            Government [], that has been in existence since March 13,
            1999, nearly 17 years and recently completed their 41st
            Manakau Kanawai (The convening of the Legislature), is the
            lawfully created native Hawaiian Government of native
            Hawaiians, as it is a self-determining government of their
            own choosing, pursuant to International Law, U.S. Law, and
            even Hawaii Law pursuant to Act 359 of 1993.



                                       4
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



his codefendants enjoining them from entering the land as well

as all other property owned by A&B.

           According to A&B’s first amended complaint, Armitage

and his codefendants entered and occupied three parcels

belonging to A&B beginning in 2011.     They put up the Hawaiian

flag and signs declaring the land to be under the jurisdiction

of the lawful Hawaiian government and began constructing an ahu,

a traditional stone land marker or cairn.      They also cleared

land and conducted unpermitted commercial activities that

resulted in citations against A&B.     During the trespass,

Armitage represented himself to A&B as the “Minister of Foreign

Affairs of the Hawaiian Kingdom” and claimed ownership of the

land by virtue of a kingdom registry.

           Throughout the proceedings that followed, Armitage and

Noa participated extensively as representatives of the

Reinstated Hawaiian Nation.    While Armitage sometimes identified

himself in filings only as “NELSON ARMITAGE, Pro Se,” he signed

other filings as foreign minister of the Reinstated Hawaiian

Nation.    Noa was not a defendant, although he was sometimes

referred to as a defendant pro se and sometimes represented

himself as such.    Both filed motions and responded to A&B’s

motions.   For example, Noa filed a motion to dismiss A&B’s

complaint signed only by him, above the signature line,


                                   5
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



“REINSTATED HAWAIIAN GOVERNMENT[,] By its Prime Minister, Henry

Noa.”    Armitage and Noa filed witness lists and made objections

to evidence, conducted voir dire for expert witnesses and cross-

examined both expert and fact witnesses during the preliminary

injunction hearing and rehearing, and made oral and written

arguments.2    None of the presiding judges barred Noa and

Armitage, as non-attorneys, from representing the Reinstated

Hawaiian Nation.

           At several points throughout the proceedings, Noa’s

status as a non-party – and Armitage’s capacity as a

representative of the Reinstated Hawaiian Nation - became

evident.   On January 15, 2014, the circuit court held a hearing

on A&B’s motion for a preliminary injunction.           Noa initially

appeared alone and identified himself as a representative of the

Reinstated Hawaiian Nation.       Later, he objected to a default

that had been entered against Armitage.          The court appeared to

treat Noa as a defendant pro se:

           THE COURT: Okay. There’s just no default against you.
           MR. NOA: Even against the other parties.




     2       Three different judges presided over the case. Originally, the
Honorable Peter T. Cahill presided; however, he recused himself on June 10,
2014. The case was reassigned to the Honorable Rhonda I.L. Loo, but she
recused herself on September 2, 2014. The case was then reassigned to the
Honorable Joseph E. Cardoza, who presided over the remainder of the
proceedings.


                                      6
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           THE COURT: Well, the other parties have to speak for
           themselves. I’m not saying I won’t vacate it, but they’ve
           got to speak for themselves.

(Emphasis added.)3

           Armitage arrived shortly thereafter, and the court

vacated the default against him.

           Five days later, on January 29, 2014, the court

reconvened on the preliminary injunction, and Noa and Armitage

again introduced themselves as representatives of the Reinstated

Hawaiian Nation.     During the hearing, Noa introduced a “staff

member working with my office, prime minister’s office” whom he

said he had “assigned . . . to speak on my behalf.”           The court

responded:

           THE COURT: Is he an attorney?
           MR. NOA: No, he is not.
           THE COURT: Then he can’t speak for you. You don’t need
           anybody to speak for you.
           MR. NOA: No, your Honor. . . . We are here performing pro
           se. We’re doing our best, but at times, our best just
           seems to run into these difficulties. . . . I -- you know,
           I asked him to advise – be my advisor.
           THE COURT: And he can do that.
           MR. NOA: Okay. Fantastic.
           THE COURT: But he can’t speak for you in court. And, in
           fact, his even sitting on that side of the bench is
           normally not allowed, but I’ll let you do it because you
           wanted him to advise you, he can advise you, but he’s not
           an attorney.




      3     Later in the same hearing, Noa addressed the court, “Your Honor,
I’m here under pro se. I don’t have the luxury of having A&B’s great lawyers
behind them.” The court responded, in part, “I know,” before changing
subjects.



                                     7
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           Next, on November 19, 2014, Judge Cardoza presiding,4

the circuit court addressed the issue of whether Noa could

represent the interests of others before the court.            Noa had

filed a motion to strike entries of default against defendants

Akahi Nui and the Kingdom of Hawai‘i Nation Ministry Trust (an

organization distinct from the Reinstated Hawaiian Nation) as

well as Torres-Pestana.       The court questioned Noa:       “Now, you’re

essentially putting yourself in a position of representing

someone other than yourself?”        The court pointed out that

neither Noa nor Armitage were in default.          Regarding Torres-

Pestana’s default, the court ruled:

           THE COURT: I’ll tell you what. If he wants to present
           something to the Court, he can do that by way of motion.
           MR. NOA: At least we know so we can contact him and let
           him know. I don’t think the order does include his name,
           your Honor. I think it’s very clear that it’s -- you know,
           if you look at the order.
           THE COURT: That -- the motion does indicate that you’re
           acting as a representative of the Reinstated Hawaiian
           Kingdom Nation, and that does present some issues relative
           to your representation of a -- of another entity.
                 And, respectfully, although that’s your contention, I
           think you’re going to need to consider whether you’re able
           to serve as a legal representative of the Reinstated
           Hawaiian Kingdom Nation.
                 I don’t have any problem with you appearing here and
           acting on your behalf to oppose A&B’s request. But, at
           least based on the record that I have before me, as I’ve
           mentioned, number one, you’re not in default, and then the
           other thing that I raised earlier was a concern that I
           would have if you’re representing yourself as a legal
           representative.
           MR. NOA: No. I’m not trying to do that, your Honor.


      4     After Judges Cahill and Loo recused, Judge Cardoza ordered that
A&B would have to present anew its evidence establishing that it was entitled
to injunctive relief.



                                      8
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           THE COURT: All right. Then I will -- based on all of that,
           I’m going to deny the motion. That doesn’t prevent anyone
           from coming in here and if they’re in default and asking
           the Court for some relief, but that’s not what’s before me
           today.

(Emphasis added.)
           Lastly, on July 15, 2015, the court held a hearing on

A&B’s motion for summary judgment.         After the parties made their

arguments, the court addressed Noa regarding his personal claim

to the contested parcels.5       During this discussion, Noa

acknowledged to the court that he was not a named defendant:

           THE COURT: So, Mr. Noa, your -- your -- in part you seem
           to be arguing, or I guess collectively you folks seem to be
           arguing on behalf of the reinstated Hawaiian government
           that the property was conveyed to Victoria Kamamalu and
           that you’re descendants of that individual. Are you
           arguing that?
           MR. NOA: Your Honor, I’d like to just state that we -- we
           didn’t enter the court case as the reinstated Hawaiian
           nation. It was Alexander & Baldwin that actually provided
           that to the Court, okay. And because the party, the party
           was made, of which I am a part. I am a part of the
           reinstated Hawaiian nation, lawful Hawaiian government,
           that I appeared representing that government. Okay.
                 So kind of not sure as to the question that you are
           directing at me, other than to say that, yes, that I have
           been representing the lawful Hawaiian government in this
           issue and we are not -- as the government, we have not made
           a claim to the property at all. I haven’t, as the




     5      Noa filed a counterclaim on November 10, 2014 identifying himself
as a defendant and claiming loss of income and revenue in the amount of $100
million as an heir of Victoria Kamamalu, the rightful claimant to the land.
In response to his counterclaim, A&B argued: “While Henry Noa has appeared
in this action as the representative Defendant Reinstated Hawaiian
Government, he was not named individually, and has never received Court
approval to appear and file claims in his individual capacity.” At the
hearing on A&B’s motion, the court acknowledged that Noa was not a named
defendant and orally dismissed the complaint: “Mr. Henry Noa actually is not
a named party in this case, but he has appeared and represented — or appeared
individually and in the capacity that he’s noted, as prime minister of the
[Reinstated Hawaiian Nation].”



                                      9
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          government, okay. So I’ve just been representing the
          government since they named us as a party.
                . . .
                So, I was never -- I was never named in as a
          defendant, other than representing the lawful Hawaiian
          government, your Honor.

(Emphasis added.)

          Throughout the proceedings, A&B argued that it held

title to the contested parcels deriving from Royal Patent Grant

(RPG) 165, granted by King Kamehameha III to M. Kekuanaoa,

father and guardian of Kamamalu, on November 20, 1848.             It

adduced expert testimony and introduced exhibits to this effect,

and it called its managers and other personnel to testify to the

trespassing incidents.

          Although they challenged A&B’s arguments and evidence,

Noa and Armitage presented no evidence.        After A&B rested in the

evidentiary hearings for a preliminary injunction, Armitage and

Noa requested additional time to prepare and present evidence.

But when the court reconvened on October 27, 2014, Armitage,

Noa, and Wayne Armitage rested without calling any witnesses or

presenting evidence.

          However, in their cross-examination and arguments, Noa

and Armitage challenged A&B’s chain of title through RPG 165.

In particular, they sought to establish that A&B could not




                                   10
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



produce an original deed of title to RPG 165.6           They also

challenged an April 24, 1850 conveyance of the land described by

RPG 165 to Richard Armstrong by Kekuanaoa, arguing that

Kekuanaoa could not transfer a fee simple title as, under the

Hawaiian translation of the deed, Kekuanaoa held only a life

estate, the remainder being reserved to Kamamalu.            And, at

closing arguments, Noa argued that by failing to produce the

original RPG, A&B was attempting to perpetuate a fraud on the

court.   Armitage added that the State lacked jurisdiction in

this matter as its authority had been illegitimately substituted

for that of the Hawaiian monarchy.

            The circuit court granted summary judgment to A&B and

entered a permanent injunction against Armitage and his

codefendants, naming Noa as “Pro Se representative” of the

Reinstated Hawaiian Nation.       It entered an amended final

judgment on September 16, 2016.7



     6      Instead, A&B introduced into evidence a certified copy of RPG
165, conveying the subject parcels to Kekuanaoa.

      7     The circuit court entered final judgment on November 2, 2015, and
Armitage and Noa filed a pro se notice of appeal. However, the ICA dismissed
the appeal for lack of appellate jurisdiction, noting that although the
November 2 judgment held that there were “no remaining claims” it did not
“specifically identify[] the claim or claims on which the circuit court
intend[ed] to enter judgment.”
            In dismissing the appeal, the ICA noted that Noa did not
intervene as a defendant, but rather claimed to represent the Reinstated
Hawaiian Nation. It noted that Hawai‘i law prohibits non-attorneys from
representing other persons or entities before the circuit court. And it
suggested that, although the judgment named Noa, as a nonparty he would not
                                                                (continued...)

                                     11
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



B.    ICA Proceedings

            Armitage, Noa, Wayne Armitage, and Torres-Pestana

filed a pro se notice of appeal from the amended final judgment.

Armitage signed as “Foreign Minister, Defendant, Pro Se”; Noa as

“Prime Minister[,] Defendant, Representing Reinstated Hawaiian

Nation.”    The opening brief raised six points of error relating

to the proceedings below and A&B’s claim to the parcels,8 and was

signed by Armitage on his own behalf and by Noa and Armitage as

prime minister and foreign minister of the Reinstated Hawaiian

Nation, respectively.

            After the defendants filed their opening brief, A&B

moved to dismiss the appeal or strike the brief as to the

Reinstated Hawaiian Nation on the basis that the brief was filed

by non-attorneys Noa and Armitage.         In its memorandum in


(...continued)
be bound by it. See Alexander & Baldwin, LLC v. Armitage, No. CAAP-15-
0000890, 2016 WL 3349070, at *1 n.1 (App. June 14, 2016) (citing Oahu
Plumbing & Sheet Metal, Ltd. v. Kona Constr. Inc., 60 Haw. 372, 377, 590 P.2d
570, 574 (1979)).

      8     Those points of error were: (1) Judge Loo erred when she failed
to certify familiarity with the underlying action pursuant to Hawai‘i Rules of
Civil Procedure (HRCP) Rule 63 (2000) and held a hearing despite having a
conflict of interest in the matter; (2) Judge Loo abused her discretion when
she granted A&B’s ex parte motion for a temporary restraining order (TRO)
after having recused herself; (3) Judge Loo erred by granting the TRO despite
having a conflict of interest in the matter; (4) Judge Cardoza erred when he
failed to certify familiarity with the underlying action pursuant to HRCP
Rule 63 prior to accepting the case; (5) Judge Cardoza abused his discretion
when he prevented Armitage from challenging the validity of A&B’s evidence
regarding ownership of the contested parcels; and (6) Judge Cardoza erred in
granting A&B’s motion for summary judgment because A&B failed to show it had
clear and unbroken title to the contested parcels.



                                      12
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



support, A&B argued that Noa “is not a named party to this

action,” and as non-lawyers, neither Noa nor any of the

defendants could represent the Reinstated Hawaiian Nation.          A&B

contended that representation of a corporation by a non-lawyer

constitutes the unauthorized practice of law, citing Oahu

Plumbing & Sheet Metal, Ltd. v. Kona Construction, Inc., 60 Haw.

372, 590 P.2d 570 (1979).    A&B noted that a court has inherent

power to sua sponte “prevent an unauthorized person from

practicing law in a case pending before it,” and opposing

parties have standing to challenge such an appearance.       (Quoting

Tradewinds Hotel v. Cochran, 8 Haw. App. 256, 264, 799 P.2d 60,

65 (1990)). Noa and Armitage filed a memorandum in opposition

objecting to the motion without argument, as prime minister and

foreign affairs minister/defendant pro se, respectively.       The

ICA denied the motion “without prejudice to the merit panel’s

consideration when reviewing the appeal on the merits.”       A&B

renewed its arguments for dismissal in its answering brief.

Armitage and Noa filed a reply brief in the same capacities as

in the opening brief, but did not address the issue of their

representation of the Reinstated Hawaiian Nation.

          In a summary disposition order, the ICA affirmed the

circuit court’s September 16, 2016 amended final judgment.




                                  13
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          As a preliminary matter, the ICA held that under

Hawai‘i Revised Statutes (HRS) §§ 605-2 (2016)9 and 605-14

(2016)10, Noa and Armitage could not represent the Reinstated

Hawaiian Nation.   Therefore, the Reinstated Hawaiian Nation was

not a party to the appeal:

          Under HRS § 605-2 (2016) and § 605-14 (2016), persons who
          are not licensed to practice law in Hawai‘i “are not
          permitted to act as ‘attorneys’ and represent other natural
          persons in their causes.” Oahu Plumbing & Sheet Metal,
          Ltd. v. Kona Constr., Inc., 60 Haw. 372, 377, 590 P.2d 570,
          573 (1979) (emphasis in original). “By the same token,
          non-attorney agents are not allowed to represent
          corporations in litigation, for a wholly unintended
          exception to the rules against unauthorized practice of law
          would otherwise result.” Id. at 377, 590 P.2d at 574. The
          same rules apply to unincorporated entities, such as
          Reinstated Hawaiian Nation. See Free Church of Tonqa-Kona
          v. Ekalesia Ho‘ole Pope O Kekaha, No. CAAP-XX-XXXXXXX, 2019
          WL 2285359, at *2 (Haw. App. May 28, 2019) (SDO).
          Therefore, neither Nelson Armitage nor Henry Noa was
          entitled to assert an appeal on behalf of Reinstated


     9    HRS § 605-2 provides:

          Except as provided by the rules of court, no person shall
          be allowed to practice in any court of the State unless
          that person has been duly licensed so to do by the supreme
          court; provided that nothing in this chapter shall prevent
          any person, plaintiff, defendant, or accused, from
          appearing in person before any court, and there prosecuting
          or defending that person’s, plaintiff’s, defendant’s, or
          accused’s own cause, without the aid of legal counsel;
          provided further that in the district courts sections 605-
          13 and 633-28 shall apply.

     10   HRS § 605-14 provides in relevant part:

          It shall be unlawful for any person, firm, association, or
          corporation to engage in or attempt to engage in or to
          offer to engage in the practice of law, or to do or attempt
          to do or offer to do any act constituting the practice of
          law, except and to the extent that the person, firm, or
          association is licensed or authorized so to do by an
          appropriate court, agency, or office or by a statute of the
          State or of the United States.



                                   14
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



          Hawaiian Nation. Accordingly, the notice of appeal is not
          valid with respect to Reinstated Hawaiian Nation, and
          Reinstated Hawaiian Nation is not a party to this appeal.

Alexander & Baldwin, LLC v. Armitage, 146 Hawai‘i 232, 459 P.3d

791, 2020 WL 1227517, at *1 (App. Mar. 12, 2020).

          Moreover, the ICA noted that, although purportedly

filed on their behalf, the opening brief was not signed by Wayne

Armitage, Robert Armitage, or Torres-Pestana.        Id. at *2.

Therefore, it reasoned that Armitage was the only appellant.

Id.   As to the six substantive points of error on appeal, the

ICA rejected each of Armitage’s arguments and affirmed the

September 16, 2016 amended final judgment of the circuit court.

Id. at *2-*8.

C.    Supreme Court Proceedings

          Armitage filed an application for writ of certiorari.

Armitage asserts only two questions in his application: “Whether

the circuit court committed reversible error by permitting

Petitioner and Petitioner’s codefendants to represent the

[Reinstated] Hawaiian [Nation], and whether failure of the judge

to remedy this error denied Petitioner his due process rights to

a fair hearing?”   He does not challenge the ICA’s ruling on the

six points of error presented in the opening brief.

          Armitage argues that the ICA’s decision “implicitly

voids the judgment” of the circuit court: if it was correct that

Armitage and Noa’s representation of the Reinstated Hawaiian

                                   15
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Nation rendered its appeal a nullity, then so too must the

judgment below be voided.    “The judiciary may not apply one set

of rules in circuit court and another set of rules at the

appellate level[.]”

          Armitage also asserts that his individual due process

rights are implicated by the ICA’s holding because he “rel[ied]

on the circuit court’s implicit ruling that the [Reinstated]

Hawaiian [Nation]’s appearance and defense was valid.”       Armitage

asserts that all relevant actors, including three circuit court

judges, recognized him as a representative of the Reinstated

Hawaiian Nation.   He claims that his defense “would have been

entirely different had he been sued alone, without the

[Reinstated] Hawaiian [Nation] as a codefendant.”      Finally,

noting that his hearing was inextricable with the Reinstated

Hawaiian Nation’s, he argues that if this court vacates the

judgment against the Reinstated Hawaiian Nation, the court must

also vacate the judgment against him and all other named

codefendants.

          In response, A&B argues the ICA properly held that

Armitage could not represent the Reinstated Hawaiian Nation.        As

a result, A&B argues, the Reinstated Hawaiian Nation was

correctly not considered a party to the appeal before the ICA.




                                  16
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           A&B also asserts that Armitage was not denied due

process.   A&B cites Sandy Beach Defense Fund v. City Council of

Honolulu, 70 Haw. 361, 378, 773 P.2d 250, 261 (1989) for the

proposition that “[t]he basic elements of procedural due process

of law require notice and an opportunity to be heard at a

meaningful time and in a meaningful manner before governmental

deprivation of a significant property interest.”      A&B points out

that Armitage and his codefendants were given an opportunity to

cross-examine witnesses, present evidence and arguments,

question and call their own witnesses, and file closing briefs.

A&B notes that when it was Armitage’s turn to present evidence

on September 19, 2014, he requested a continuance but never

called any witness or presented any evidence.

                    III.   STANDARDS OF REVIEW

A.    Pro Se Litigants

           “Pleadings prepared by pro se litigants should be

interpreted liberally.”    Dupree v. Hiraga, 121 Hawai‘i 297, 314,

219 P.3d 1084, 1101 (2009).    “The underpinnings of this tenet

rest on the promotion of equal access to justice — a pro se

litigant should not be prevented from proceeding on a pleading

or letter to an agency if a reasonable, liberal construction of

the document would permit him or her to do so.”      Waltrip v. TS

Enters., Inc., 140 Hawai‘i 226, 239, 398 P.3d 815, 828 (2016).


                                  17
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



B.   Constitutional Law

           “We answer questions of constitutional law by

exercising our own independent constitutional judgment based on

the facts of the case.    Thus, we review questions of

constitutional law under the right/wrong standard.”        Onaka v.

Onaka, 112 Hawai‘i 374, 378, 146 P.3d 89, 93 (2006) (quoting

State v. Friedman, 93 Hawai‘i 63, 67, 996 P.2d 268, 272 (2000)).

                          IV.   DISCUSSION

A.   As Non-Attorneys, Noa and Armitage Were Not Authorized to
     Represent the Reinstated Hawaiian Nation

           As an unincorporated entity, the Reinstated Hawaiian

Nation may only appear in court through an attorney

representative.   Noa and Armitage, as non-attorneys, should not

have been allowed to represent its interests before the circuit

court.    The circuit court should have sua sponte exercised its

power to prevent the unauthorized practice of law by preventing

Noa and Armitage from representing the Reinstated Hawaiian

Nation.

           Under HRS § 605-2, with exceptions not relevant here,

no person may practice in any court of this state unless

licensed to do so by the supreme court.      Indeed, the

unauthorized practice of law is a misdemeanor.      HRS §§ 605-14,

605-17 (2016); see also HRS § 605-15.2 (2016) (providing



                                  18
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



injunctive, declaratory, and criminal remedies for the

unauthorized practice of law).

          The rule against non-attorney representation applies

to lay representation of corporations.     “The prevailing rule is

that a corporation cannot appear and represent itself either in

proper person or by its officers, but can do so only by an

attorney admitted to practice law.”     Oahu Plumbing, 60 Haw. at

374, 590 P.2d at 572; see also Rowland v. Cal. Men’s Colony,

Unit II Men’s Advisory Council, 506 U.S. 194, 201–02, (1993)

(“It has been the law for the better part of two centuries, for

example, that a corporation may appear in the federal courts

only through licensed counsel.”).

          This rule arises out of the necessity of having a

single person represent a corporation’s interests.       Oahu

Plumbing, 60 Haw. at 376, 590 P.2d at 573.      Corporations are

“hydra-headed entit[ies]” whose shareholders are immune from

liability, thus requiring “a designated spokesman accountable to

the Court.”   Id. at 377-78, 590 P.2d at 574 (citation omitted);

see also Downtown Disposal Servs., Inc. v. City of Chicago, 979

N.E.2d 50, 54 (Ill. 2012) (“It is not every case where the views

or interests of a principal and the corporation mesh.       By

requiring an attorney to represent a corporation in legal

proceedings, this problem is mitigated.”).


                                  19
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           The same rationale applies with equal force to

unincorporated entities.       See Rowland, 506 U.S. at 202 (“[T]he

rationale for that rule applies equally to all artificial

entities.”).    As we held in Oahu Plumbing, non-attorney agents

may not represent corporations in litigation because “a wholly

unintended exception to the rules against unauthorized practice

of law would otherwise result.” 60 Haw. at 377, 590 P.2d at 574.

Likewise, a “wholly unintended exception” would arise if non-

attorneys could represent unincorporated associations, but not

corporations or natural persons, in court.          In addition, the

weight of authority from other jurisdictions holds that non-

attorneys are barred from representing any organization in

court, not just corporations.        See, e.g., Church of the New

Testament v. United States, 783 F.2d 771, 773 (9th Cir. 1986);

State ex rel. Stephan v. Williams, 793 P.2d 234, 241-42 (Kan.

1990); State v. Settle, 523 A.2d 124, 129 (N.H. 1987).11



     11     In this case, the ICA relied on Free Church of Tonga-Kona, 2019
WL 2285359, at *2, which held that to the extent “an unincorporated entity
consisting of multiple members” would fit the definition of a “nonprofit
association” under HRS § 429-1 (2004), it may not appear in court through a
non-attorney agent. Armitage, 2020 WL 1227517, at *1. HRS § 429-1 defines a
nonprofit association as “an unincorporated organization, other than one
created by a trust, consisting of two or more members joined by mutual
consent for a common, nonprofit purpose.”
            However, the bar on non-attorney representation of unincorporated
entities does not turn on their statutory classification. Whatever its
statutory status, an unincorporated entity with multiple constituents may not
be represented by a non-attorney agent in court. See Settle, 523 A.2d at 129
(holding that even though under New Hampshire law, an association may be
viewed as “merely a group of individuals voluntarily joined together to
                                                                (continued...)

                                     20
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           Here, it is undisputed that Noa and Armitage were

engaged in the practice of law as representatives of the

Reinstated Hawaiian Nation.       Under Hawai‘i law, Noa and Armitage

were not authorized to represent its interests in court.

           Because Noa and Armitage, as non-lawyers, were not

authorized to represent the Reinstated Hawaiian Nation in court,

the circuit court should have exercised its inherent power to

prevent their unauthorized practice of law.           “Our courts have

inherent and statutory powers to deal with the unauthorized

practice of law. . . .      Under those powers, our courts, sua

sponte, may prevent an unauthorized person from practicing law

in a case pending before [them].”         Tradewinds Hotel, 8 Haw. App.

at 263-64, 799 P.2d at 65 (citations omitted).           Courts have an

active role in enforcing HRS §§ 605-2 and 605-14.            Thus, they

not only may but should act sua sponte to prevent non-attorneys

from practicing law before them.

           In particular, when confronted with an attempt by a

layperson to represent an entity, the court should continue the

proceedings to allow the entity to obtain counsel; if the entity

fails to do so within a reasonable period, the court should

enter a default or take other remedial action.           See Shasteen,

(...continued)
further a common purpose” or “a collection of individuals,” it may not be
represented by a non-attorney agent in court).



                                     21
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Inc. v. Hilton Hawaiian Vill. Joint Venture, 79 Hawai‘i 103, 109,

899 P.2d 386, 392 (1995) (“[A] corporation should be allowed an

opportunity to secure counsel before permitting an entry of

default against the corporation or, as in this case, dismissing

the action[.]”).

          This was substantially the course of action that the

district court took in Oahu Plumbing.       In that case, default was

entered against a corporation, Kona Construction, Inc., after

which its non-attorney officer, Walters, appeared before the

court and moved to set aside the default.

          The court below then informed Walters that it was initially
          inclined to withhold action on the motion if an attorney
          was obtained to represent Kona Construction. After
          continued discourse, Walters informed the court that Kona
          Construction did not intend to find an attorney to
          represent it. The court thereafter ruled that since, in
          its opinion, corporations could not be represented by their
          non-attorney officers, and in view of the fact that Kona
          Construction did not intend to obtain an attorney, the
          motion could not be granted and that Kona Construction
          would remain in default.

60 Haw. at 374, 590 P.2d at 572.

          We affirmed, holding, “Without an attorney, Kona

Construction was precluded from further participation in the

proceedings, and the court below acted properly in allowing the

entry of default to stand.”     Id. at 380, 590 P.2d at 576.

Likewise, here, the court should have provided the Reinstated

Hawaiian Nation with an opportunity to obtain an attorney.              If

it failed to do so, an entry of default would have been


                                   22
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



appropriate.    Cf. KSNG Architects, Inc. v. Beasley, 109 S.W.3d

894, 899 (Tex. App. 2003) (“The trial court abused its

discretion in striking [the defendant’s] answer without giving

it the opportunity to hire counsel and replead.”).            In either

case, the court should not have let Noa and Armitage continue to

represent the Reinstated Hawaiian Nation.12

B.   Although We Reject the Nullity Rule, Public Policy and the
     Pervasiveness of the Representation Here Require Vacatur

            Because we conclude that Armitage and Noa should not

have been allowed to represent the Reinstated Hawaiian Nation,

we must decide what effect, if any, their unauthorized

representation has on the judgment rendered against the

Reinstated Hawaiian Nation.       This is a question of first

impression before this court.        We hold that although the

participation of a non-attorney representative does not

     12     We note that to the extent Armitage here seeks to vacate the
judgment against the Reinstated Hawaiian Nation, he is arguably attempting to
represent it on certiorari review. Although the application is unsigned, the
accompanying certificate of service is signed by Nelson Armitage as “Minister
of Foreign Affairs, Kingdom of Hawai‘i.” We nevertheless reach the merits of
the application in the interests of justice, as we did in Oahu Plumbing:

            We recognize that the propriety of Walters’ appearance on
            behalf of Kona Construction on this appeal, as well as in
            all proceedings below, may be seriously questioned in view
            of the very issue raised on this appeal. However, mindful
            of the significance of this issue, we have allowed this
            case to proceed and have examined the record to determine
            the rights of both Kona Construction and Oahu Plumbing.

60 Haw. at 373 n.1, 590 P.2d at 571 n.1. (citations omitted).
            So here, we reach the merits of the Reinstated Hawaiian Nation’s
application in order to determine the effect of the judgment against it.




                                     23
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



automatically render a resulting judgment null, the

pervasiveness of the representation here requires vacatur.

           Jurisdictions generally fall into two groups regarding

the effect of non-attorney representation.          One group – the so-

called “nullity rule” jurisdictions - holds that these actions

automatically result in a nullity.13        The other group assesses

the circumstances of the non-attorney’s actions to determine

whether they should be rendered null or if they can be

corrected.14


      13    See Kelly v. Saint Francis Med. Ctr., 889 N.W.2d 613, 621 (Neb.
2017) (“We regard the unauthorized practice of law as a serious offense, and
we therefore favor the approach of those jurisdictions that have found that
any unauthorized practice is a nullity.”); Naylor Senior Citizens Hous., LP
v. Side Constr. Co., 423 S.W.3d 238, 246–47 (Mo. 2014) (en banc) (“[A]ctions
constituting the unauthorized practice of law must not be recognized or given
effect.”); Davenport v. Lee, 72 S.W.3d 85, 93–94 (Ark. 2002) (“In light of
our duty to ensure that parties are represented by people knowledgeable and
trained in the law, we cannot say that the unauthorized practice of law
simply results in an amendable defect.”); Jadair Inc. v. U.S. Fire Ins. Co.,
562 N.W.2d 401, 411 (Wis. 1997) (holding notice of appeal not signed by an
attorney was “fundamentally defective” and could not be saved by amendment);
Land Mgmt., Inc. v. Dep’t of Env’t Prot., 368 A.2d 602, 604 (Me. 1977)
(“Since the plaintiff was not represented by counsel licensed to practice
law, its complaint was a nullity and was properly dismissed by the [lower
court].”); Expressway Assocs. II v. Friendly Ice Cream Corp., 642 A.2d 62, 67
& n.10 (Conn. App. Ct. 1994) (holding that failure of an attorney to sign
appeal deprived the court of subject-matter jurisdiction and dismissing the
appeal).

     14     See In re IFC Credit Corp., 663 F.3d 315, 321 (7th Cir. 2011)
(holding debtor could relate back to its bankruptcy filing to correct the
lack of an attorney signature); Retail Clerks Union Joint Pension Tr. v.
Freedom Food Ctr., Inc., 938 F.2d 136, 137 (9th Cir. 1991) (“The fact that a
non-attorney represented a party in a judicial proceeding does not render the
resulting judgment void per se.”); Bisher v. Lehigh Valley Health Network,
Inc., 265 A.3d 383, 408-10 (Pa. 2021) (holding that complaint filed by non-
attorney parent on behalf of son’s estate was not automatically a nullity);
Rental Prop. Mgmt. Servs. v. Hatcher, 97 N.E.3d 319, 329 (Mass. 2018)
(holding trial judge has discretion to either dismiss a complaint improperly
filed by non-attorney or allow amendment); Downtown Disposal, 979 N.E.2d at
57 (“We hold there is no automatic nullity rule. Instead, the circuit court
                                                                (continued...)

                                     24
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



           Preliminarily, we reject the view of some

jurisdictions that the absence of an attorney, where required,

is jurisdictional.      See, e.g., Expressway Assocs. II v. Friendly

Ice Cream Corp., 642 A.2d 62, 67 n.10 (Conn. App. Ct. 1994).

HRS § 603-21.5 (Supp. 2017) provides that the “circuit courts

shall have jurisdiction, except as otherwise expressly provided

by statute, of . . . [c]ivil actions and proceedings.”

(Emphasis added.)     Nothing in HRS §§ 605-2 or 605-14 limits that

(...continued)
should consider the circumstances of the case and the facts before it in
determining whether dismissal is proper.”); H & H Dev., LLC v. Ramlow, 272
P.3d 657, 663 (Mont. 2012) (holding trial court should evaluate circumstances
to decide if plaintiff could relate back to original complaint improperly
filed without counsel); Save Our Creeks v. City of Brooklyn Park, 699 N.W.2d
307, 311 (Minn. 2005) (holding that “the lack of an attorney’s signature is a
defect that can be cured”); Moore Energy Res., Inc. v. Pub. Serv. Comm’n, 785
A.2d 300, 305 (D.C. 2001) (“[C]ompelling policy reasons exist for fashioning
a rule that permits a corporation to cure its petition for review if it was
not initially signed by counsel.”); Torrey v. Leesburg Reg’l Med. Ctr., 769
So. 2d 1040, 1046 (Fla. 2000) (“[A] trial court must allow litigants a
reasonable amount of time to amend their complaints with the appearance of
authorized counsel. A dismissal should only be granted if the party fails to
timely amend his or her pleading.”); Boydston v. Strole Dev. Co., 969 P.2d
653, 656 (Ariz. 1998) (en banc) (“A corporation cannot appear without a
lawyer, but when it does so its action is not automatically a nullity. A
reasonable opportunity should be given to cure the problem.” (citation
omitted)); A-OK Const. Co. v. Castle Constr. Co., 594 So. 2d 53, 54 (Ala.
1992) (declining to dismiss corporation’s appeal by layperson because
judgment was “due to be affirmed on the merits” so dismissal “could lead only
to . . . a pointless rebriefing of the case”); Starrett v. Shepard, 606 P.2d
1247, 1253–54 (Wyo. 1980) (where non-attorney “representation was very
limited,” default against a corporation was not required); Hamilton Livery
Leasing, LLC v. State, 58 N.Y.S.3d 624, 628 (N.Y. App. Div. 2017) (“[T]he
irregularity of claimant’s initial filing was one that the Court of Claims
could have disregarded, given counsel’s subsequent appearance on behalf of
claimant, by granting so much of claimant’s motion to amend the claim as
added counsel’s signature[.]”); First Wholesale Cleaners Inc. v. Donegal Mut.
Ins. Co., 792 A.2d 325, 334 (Md. Ct. Spec. App. 2002) (declining to dismiss
appeal filed by non-attorney where corporation subsequently obtained
counsel); Peachtree Plastics, Inc. v. Verhine, 528 S.E.2d 837, 837–38 (Ga.
Ct. App. 2000) (holding corporation, through attorney, could relate back to
answer filed by non-attorney president).



                                     25
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



jurisdiction or the jurisdiction of the courts of appeals.

Further, our courts have reached the merits of appeals by non-

attorneys as to whether they could represent entities in court.

See Oahu Plumbing, 60 Haw. at 373 n.1, 590 P.2d at 571 n.1;

Tradewinds Hotel, 8 Haw. App. at 259-60, 799 P.2d at 63-64

(considering appeal of non-attorney trustee on the issue of

whether he could represent trust).15        It would not be possible

for our courts to hear those cases if the lack of an attorney

representative deprived us of jurisdiction.          Thus, we have

implicitly rejected this view.

           Moreover, we do not view the nullity rule as necessary

in every case to promote the policies behind the ban on the

unauthorized practice of law.

           This holding requires us to first examine the policies

underlying the proscription against non-attorney representation.

We have reasoned that a corporation must be represented by

counsel because, as an artificial entity, it can only act

through a representative; in turn, that representative must be

an attorney “to protect the courts and to further the efficient

administration of justice.”       Oahu Plumbing, 60 Haw. at 376, 590


      15    We note that these cases involved non-attorneys appealing with
respect to their ability to represent entities or, as here, the result of
that representation; we do not suggest a broader right for laypersons to
represent entities on appeal.



                                     26
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



P.2d at 573.     In addition to protecting the courts, we have

noted that the statutes criminalizing unauthorized practice

“were intended to protect the public ‘against incompetence or

improper activity.’”    Fought & Co. v. Steel Eng’g & Erection,

Inc., 87 Hawai‘i 37, 45, 951 P.2d 487, 495 (1998) (quoting S.

Stand. Comm. Rep. No. 700, in 1955 Senate Journal, at 661; H.

Stand. Comm. Rep. No. 612, in 1955 House Journal, at 782).

          Other jurisdictions have similarly held that the ban

on non-attorney representation serves

          (1) to protect citizens from injury caused by the ignorance
          and lack of skill on the part of those who are untrained
          and inexperienced in the law, (2) to protect the courts in
          their administration of justice from interference by those
          who are unlicensed and are not officers of the court, and
          (3) to prevent the unscrupulous from using the legal system
          for their own purposes to the harm of the system and those
          who may unknowingly rely upon them.

Kelly v. Saint Francis Med. Ctr., 889 N.W.2d 613, 619 (Neb.

2017) (quoting Waite v. Carpenter, 496 N.W.2d 1, 6 (Neb. Ct.

App. 1992)); see also Ex parte Ghafary, 738 So. 2d 778, 779

(Ala. 1998) (adopting the same rationale).

          Thus, corporations and other entities must be

represented by an attorney in order to protect both the courts

and the public from the unskilled and the unscrupulous.           Among

the members of the public sought to be protected by the rule are

litigants themselves, who may suffer prejudice from “the

mistakes of the ignorant and . . . injuries caused by the

unscrupulous.”    Gomes v. Roney, 151 Cal. Rptr. 756, 757 (Cal.
                                   27
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Ct. App. 1979).   Courts and opposing parties may also be

impacted by “confusion aris[ing] because of unintelligible,

untimely or inappropriate documents drawn by the layman.”

Rogers v. Mun. Ct., 243 Cal. Rptr. 530, 532 (Cal. Ct. App.

1988).

          For the following reasons, we hold that the nullity

approach is not necessary to serve these policy goals.

          First, there are other remedies besides nullification

that deter the unauthorized practice of law.      See Torrey v.

Leesburg Reg’l Med. Ctr., 769 So. 2d 1040, 1045 (Fla. 2000)

(noting in the context of out-of-state attorneys practicing in

Florida without a license that there are “better suited

mechanisms available to discourage the unlicensed practice of

law” such as injunctive relief and attorney discipline).       For

example, the attorney general or any bar association may bring a

civil action, HRS § 605-15.1 (2016), and those guilty of

unauthorized practice of law may incur criminal penalties, HRS §

605-17.   Courts also can use their “inherent and statutory

powers” to craft appropriate remedies, and opposing parties have

standing to request that the court enjoin unauthorized practice.

Tradewinds Hotel, 8 Haw. App. at 263-64, 799 P.2d at 65; see

also Rental Prop. Mgmt. Servs. v. Hatcher, 97 N.E.3d 319, 329

(Mass. 2018) (holding that although a “court has no discretion


                                  28
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



to tolerate” unauthorized practice, a “judge does have the

discretion . . . to determine the appropriate remedy”).

           Second, the nullity approach is harsher than necessary

to achieve its ends.    Rather than punishing the culpable party –

the purported representative – it may punish those who were

purported to be represented.    See Bisher v. Lehigh Valley Health

Network, Inc., 265 A.3d 383, 409 (Pa. 2021) (noting that an

inadvertent violation by a corporate officer could prejudice

thousands of stockholders).    “[I]t would be ironic to protect

the public from the unauthorized practice of law by adopting a

remedy that can end up doing more damage than the infraction

itself.”   Id. at 408-09.   Moreover, even under the remedial rule

we announce today, any action infected by non-attorney

representation might be voided on appeal.      Thus, all parties

have an incentive to prevent unauthorized practice of law in

order to avoid duplicative litigation.     In other words, the

nullity rule sweeps too broadly.

           Lastly, the nullity rule cuts against our policy of

affording litigants the opportunity to be heard on the merits

whenever possible, which is especially pertinent in pro se

cases.   See Erum v. Llego, 147 Hawai‘i 368, 380-81, 465 P.3d 815,

827-28 (2020).   Other courts have cited similar policies as a

reason to reject the nullity approach.     See Bisher, 265 A.3d at


                                  29
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



408 (“[Although t]he bright-line rule is attractive . . . our

preference for adjudicating cases on the merits countenances

against that temptation.”); Moore Energy Res., Inc. v. Pub.

Serv. Comm’n, 785 A.2d 300, 305 (D.C. 2001) (citing the

preference for resolution on the merits as one of several

reasons for rejecting the nullity rule).

          For all these reasons, we reject the nullity approach.

Instead, we find persuasive the logic of the Illinois Supreme

Court in Downtown Disposal:

          [B]ecause the consequences of applying the nullity rule to
          a case can be harsh, it should be invoked only where it
          fulfills the purposes of protecting both the public and the
          integrity of the court system from the actions of the
          unlicensed, and where no other alternative remedy is
          possible.

979 N.E.2d at 57.

          In sum, courts should address the effects of non-

attorney representation on a case-by-case basis with an eye

toward vindicating the policy aims of HRS §§ 605-2 and 605-14,

namely protecting the courts and the public, including the

litigants, from the conduct of non-attorneys.         In conducting

this analysis, courts should consider among other relevant

circumstances:

          whether the nonattorney’s conduct is done without knowledge
          that the action was improper, whether the corporation acted
          diligently in correcting the mistake by obtaining counsel,
          whether the nonattorney’s participation is minimal, and
          whether the participation results in prejudice to the
          opposing party.



                                   30
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



Id. (adding that a court “may properly dismiss an action where

the nonlawyer’s participation on behalf of the corporation is

substantial, or the corporation does not take prompt action to

correct the defect”); see also Save Our Creeks v. City of

Brooklyn Park, 699 N.W.2d 307, 311 (Minn. 2005) (adopting these

factors); H & H Dev., LLC v. Ramlow, 272 P.3d 657, 662 (Mont.

2012) (concurring with Save Our Creeks).

          Here, these factors require that the circuit court’s

judgment be vacated as to the Reinstated Hawaiian Nation.

          First, we find it significant that Armitage and Noa

were apparently unaware that they were not authorized to

represent the Reinstated Hawaiian Nation.      Where a violation is

knowing or intentional and the non-attorney party is attempting

to “game the system,” they should not be allowed to benefit from

their own wrongful conduct.    Rental Prop. Mgmt., 97 N.E.3d at

329; cf. Scandia Down Corp. v. Euroquilt, Inc., 772 F.2d 1423,

1427 (7th Cir. 1985) (“A corporation may not grant itself a

continuance by manipulating things so that it has no counsel.”).

That is not the case here.    The circuit court acquiesced to the

representation, and A&B did not challenge it until the resulting

judgment was appealed.    Under these circumstances, it was

reasonable for Noa and Armitage to believe they were within

their rights to represent the Reinstated Hawaiian Nation.


                                  31
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



            The second factor – whether the non-attorney party

acted diligently in obtaining counsel – does not apply to this

case.   At no relevant point were Noa and Armitage made aware

that they were not authorized to represent the Reinstated

Hawaiian Nation and given an opportunity to seek counsel.

            Third, the non-attorneys’ participation here was not

minimal, but rather continuous and pervasive.      Over the course

of a years-long proceeding before multiple circuit court judges,

Noa and Armitage were allowed to act as an attorney would on

behalf of the Reinstated Hawaiian Nation by filing motions,

making arguments, cross-examining witnesses, and challenging

evidence.

            The final factor weighs in favor of A&B.     A&B would

indeed be prejudiced by having to relitigate this matter, a case

it has already litigated for the better part of a decade.       While

the prejudice to A&B is substantial, it is outweighed by the

other three factors weighing in favor of vacatur.

            In addition, the policies behind the prohibition

against non-attorney representation support vacatur here.       Many

of the “harmful consequences of unlicensed law practice are

evident here,” particularly “confusion aris[ing] because of

unintelligible, untimely or inappropriate documents drawn by the

layman.”    Rogers, 243 Cal. Rptr. at 532.    Noa and Armitage’s


                                  32
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



lack of training and accountability to the court resulted in

delays, obscure or confusing filings, and the outlay of

considerable judicial resources.

          The prohibition also seeks to protect the public; in

this case, that included the members of the Reinstated Hawaiian

Nation.   These members were prejudiced when judgment was entered

against the organization of which they are a part without it

ever having benefited from the assistance of counsel.       While we

do not judge their likelihood of success, Noa and Armitage

sought to make arguments here that would have benefited from the

guidance of a trained attorney.     There is no doubt that several

of the dangers contemplated by HRS §§ 605-2 and 605-14 were

present in this case.

          In sum, the fact that the representation was

apparently unwitting, the pervasiveness of the representation,

and the policy goals behind HRS §§ 605-2 and 605-14 require

vacatur here.

          In light of this conclusion, the ICA erred by

dismissing Armitage and Noa’s appeal on behalf of the Reinstated

Hawaiian Nation without giving them an opportunity to cure the

defect by hiring counsel.    The ICA had at least two options it

could properly have taken.    First, it could have addressed the

effect of the non-attorney representation on the circuit court’s


                                  33
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



judgment below, as we do here and as the ICA itself did in

Tradewinds Hotel, 8 Haw. App. at 260, 799 P.2d at 64 (reaching

the merits of a non-attorney’s appeal on the issue of whether

the court below properly enjoined him from representing a

trust).   Second, it could have ordered the Reinstated Hawaiian

Nation to refile an opening brief signed by counsel, subject to

dismissal only if an amended brief was not filed within a

reasonable period.   See Shasteen, 79 Hawai‘i at 109, 899 P.2d at

392; Boydston v. Strole Dev. Co., 969 P.2d 653, 656 (Ariz. 1998)

(en banc) (holding that non-attorney who filed appeal on a

corporation’s behalf should have been given opportunity to cure

the defect).   However, in light of our policy in favor of

hearing cases on the merits wherever possible and our liberal

construction of pro se filings, Erum, 147 Hawai‘i at 380-81, 465

P.3d at 827-28, the ICA should not have dismissed the appeal

without giving the Reinstated Hawaiian Nation a reasonable

opportunity to obtain counsel.

          For this reason, we vacate the ICA’s judgment to the

extent that it affirmed the circuit court’s judgment against the

Reinstated Hawaiian Nation.    We further vacate the circuit

court’s judgment against the Reinstated Hawaiian Nation.




                                  34
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



C.     Armitage’s Due Process Rights Were Not Violated

           Armitage also argues that his due process rights were

violated because, relying on “the circuit court’s implicit

ruling” that he could represent the Reinstated Hawaiian Nation,

he did not present any personal defenses, but rather focused his

arguments on the rights of the Reinstated Hawaiian Nation.       He

argues that his “defense strategy would have been entirely

different had he been sued alone, without the [Reinstated]

Hawaiian [Nation] as a codefendant – i.e., [Armitage’s] entire

defense was undermined.”    In addition, he argues that “this is

not a case where the [Reinstated] Hawaiian [Nation], its

evidence, and testimony, etc., can be neatly separated and

stricken from the record, as [Armitage’s] ‘hearing’ is

inextricable from that of the [Reinstated] Hawaiian [Nation].”

Therefore, if the circuit court’s judgment is vacated as to the

Reinstated Hawaiian Nation, Armitage argues it must also be

vacated as to him.

           The Hawaiʻi Constitution provides, “No person shall be

deprived of life, liberty or property without due process of

law[.]”   Haw. Const. art. I, § 5.     The United States

Constitution provides similar protections.      U.S. Const. amend.

XIV.   “The basic elements of procedural due process of law

require notice and an opportunity to be heard at a meaningful


                                  35
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



time and in a meaningful manner[.]”     Sandy Beach Def. Fund, 70

Haw. at 378, 773 P.2d at 261; see also Mathews v. Eldridge, 424

U.S. 319, 333 (1976) (“The fundamental requirement of due

process is the opportunity to be heard ‘at a meaningful time and

in a meaningful manner.’” (quoting Armstrong v. Manzo, 380 U.S.

545, 552 (1965))).

          An examination of the record reveals that Armitage was

afforded a full opportunity to be heard at a meaningful time and

in a meaningful manner.    Armitage appeared at the relevant

hearings and was given ample opportunities by the circuit court

to cross-examine witnesses, present evidence, question and call

witnesses, and present arguments orally and in writing.       And, as

A&B points out, although Armitage was given an opportunity to

present evidence after A&B rested in the preliminary injunction

proceedings, he instead rested without putting forth any

evidence or calling any witnesses.     Armitage thus had the

opportunity to participate fully in the court proceedings.

          Although Armitage contends in his application that he

focused his defenses on the Reinstated Hawaiian Nation, the

record does not disclose any confusion during the proceedings

that Armitage was being sued.     For example, at the January 15,

2014 hearing, the court addressed Armitage and asked him if he

wanted “to vacate the default that was entered against you.”


                                  36
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



(Emphasis added.)   Armitage consistently identified himself as a

defendant pro se in filings.    In at least one instance, he

signed a filing twice, once above the title, “REINSTATED

HAWAIIAN GOVERNMENT[,] By its Minister, Nelson Armitage,” and

then again above the title, “NELSON ARMITAGE, Individually,”

indicating an understanding of his dual role as representative

of the Reinstated Hawaiian Nation and a defendant in his own

right.    In other words, he was on notice and, based on his

conduct, in fact knew that he faced liability for the relief

sought.

           Additionally, while Armitage points out that he did

not raise any “personal defenses to the action,” he does not say

what defenses he might have raised that would have been

applicable to him, but not the Reinstated Hawaiian Nation.       To

the contrary, the arguments that he and Noa raised on behalf of

the Reinstated Hawaiian Nation amounted to the assertion that

A&B did not own the contested land.     This argument applies

equally to Armitage and all his codefendants.      In other words,

although he generally claims his defense was geared toward the

Reinstated Hawaiian Nation, he does not say how it would have

been different if he had been aware that he could not represent

the Reinstated Hawaiian Nation in court.      As we noted in Sandy

Beach Defense Fund, one of the considerations when weighing


                                  37
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



procedural due process arguments is “the probable value, if any,

of additional or alternative procedural safeguards.”       70 Haw. at

378, 773 P.2d at 261 (citing Mathews, 424 U.S. at 335).       Here,

Armitage does not establish that the alternative procedural

safeguard of being barred from representing the Reinstated

Hawaiian Nation would have served to protect his right to due

process of law.

          In sum, although Armitage claims his defense was

undermined, nothing prevented him from mounting his own

arguments, given that the record indicates he understood that he

was a defendant in his own right.      Thus, Armitage was afforded

the “full rights of due process present in a court of law,

including presentation of witnesses and cross-examination.”       Id.

at 378, 773 P.2d at 261.    Armitage’s improper representation of

the Reinstated Hawaiian Nation did not render the judgment

against him in his individual capacity improper.

          Finally, we reject the argument that because we vacate

the judgment as to the Reinstated Hawaiian Nation, we must

vacate the judgment against Armitage.      While the Reinstated

Hawaiian Nation was not represented by licensed counsel, as

required, Armitage appeared in person and properly represented

himself pro se.   See HRS § 605-2 (providing that “nothing in

this chapter shall prevent any person, plaintiff, defendant, or


                                  38
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



accused, from appearing in person before any court, and there

prosecuting or defending that person’s, plaintiff’s,

defendant’s, or accused’s own cause, without the aid of legal

counsel”).   Armitage’s representation of himself did not

implicate the same policy concerns as his and Noa’s

representation of the Reinstated Hawaiian Nation.      In short,

while Armitage may have shared defenses and evidence with the

Reinstated Hawaiian Nation, the error that infected the

organization’s representation did not infect Armitage’s hearing,

and we see no reason to vacate the judgment against him

individually.   Thus, while we vacate the judgment below as to

the Reinstated Hawaiian Nation, we affirm the judgment as to all

other defendants.

                           V.   CONCLUSION

          For the foregoing reasons, we vacate the ICA’s April

14, 2020 judgment on appeal to the extent it affirmed the

circuit court’s September 16, 2016 amended final judgment as to

the Reinstated Hawaiian Nation, and vacate the circuit court’s

amended final judgment as to the Reinstated Hawaiian Nation.

However, we affirm the circuit court’s judgment as to Armitage




                                  39
*** FOR PUBLICATION IN WEST’S HAWAI‘I REPORTS AND PACIFIC REPORTER ***



and all other defendants.    We remand this matter to the circuit

court for further proceedings consistent with this opinion.

Nelson K. Armitage, Sr.                /s/ Mark E. Recktenwald
petitioner pro se
                                       /s/ Paula A. Nakayama
Deborah K. Wright,
Keith D. Kirschbraun,                  /s/ Sabrina S. McKenna
and Douglas R. Wright
for respondent                         /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins




                                  40